-1-
                                ANNOUNCEMENTS
                             Colorado Court of Appeals
                                   May 31, 2018
_______________         __________________________       __________   _______________

ANNOUNCEMENTS
COLORADO COURT OF APPEALS
May 31, 2018

“Slip opinions” are the opinions as filed by the judges with the clerk. Slip
opinions are subject to modification, rehearing, withdrawal, or clerical
corrections. A link to any modifications to previously posted opinions will
appear in the Petition for Rehearing section of the announcement document
the day the changes are announced.

                      PUBLISHED OPINIONS

2018COA75
Court of Appeals Nos. 14CA2099 & 14CA2463
Arapahoe County District Court No. 11CV1076
Honorable Donald W. Marshall, Judge

Landmark Towers Association, Inc., a Colorado nonprofit corporation, by EWG-
GV, LLC, as receiver for 7677 East Berry Avenue Associates, LP, its declarant,

Plaintiff-Appellee and Cross-Appellant,

v.

UMB Bank, N.A.; Colorado Bondshares, a tax exempt fund; and Marin
Metropolitan District, a Colorado special district,

Defendants-Appellants and Cross-Appellees.

             JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                 Division III
                        Opinion by JUDGE J. JONES
                        Webb and Bernard, JJ., concur
                                           -2-
                                   ANNOUNCEMENTS
                                Colorado Court of Appeals
                                      May 31, 2018
_______________            __________________________       __________   _______________

2018COA76
Court of Appeals No. 15CA1081
Adams County District Court No. 14CR2305
Honorable John E. Popovich, Judge

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Anthony Roger Jaquez,

Defendant-Appellant.

                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division IV
                         Opinion by JUDGE BERGER
                       Hawthorne and Miller*, JJ., concur


2018COA77
Court of Appeals No. 15CA1239
Weld County District Court No. 14JD159
Honorable Thomas J. Quammen, Judge

The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of G.B.,

Juvenile-Appellant.

                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                    Division III
                             Opinion by JUDGE WEBB
                           Richman and Fox, JJ., concur
                                         -3-
                                 ANNOUNCEMENTS
                              Colorado Court of Appeals
                                    May 31, 2018
_______________          __________________________       __________   _______________

2018COA78
Court of Appeals No. 15CA1838
City and County of Denver District Court No. 04CR503
Honorable Edward D. Bronfin, Judge

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Abel Gebre Laeke,

Defendant-Appellant.

                               ORDER AFFIRMED

                                 Division VII
                        Opinion by JUDGE BERNARD
                        Berger and Plank*, JJ., concur


2018COA79
Court of Appeals No. 16CA0854
Arapahoe County District Court No. 14CR1968
Honorable Frederick T. Martinez, Judge

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Brandon D. Jackson,

Defendant-Appellant.

              JUDGMENT AFFIRMED IN PART, VACATED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                  Division VI
                         Opinion by JUDGE FREYRE
                        Terry and Navarro, JJ., concur
                                           -4-
                                   ANNOUNCEMENTS
                                Colorado Court of Appeals
                                      May 31, 2018
_______________            __________________________       __________   _______________

2018COA80
Court of Appeals No. 17CA0233
La Plata County District Court No. 12CV47
Honorable Suzanne F. Carlson, Judge

Carl A. Cordell and Wanda M. Cordell,

Plaintiff-Appellants,

v.

Bradley Klingsheim,

Defendant-Appellee.

                                 ORDER AFFIRMED

                                  Division V
                         Opinion by JUDGE WELLING
                        Dunn and Casebolt*, JJ., concur


2018COA81
Court of Appeals No. 17CA0431
Colorado Board of Assessment Appeals Case No. 68821

Karen L. Kelly, Trustee,

Petitioner-Appellant,

v.

Board of County Commissioners of Summit County, Colorado,

Respondent-Appellee,

and

Board of Assessment Appeals,

Appellee.

                           ORDER REVERSED AND CASE
                           REMANDED WITH DIRECTIONS

                                    Division V
                            Opinion by JUDGE DUNN
                        Welling and Casebolt*, JJ., concur
                                       -5-
                               ANNOUNCEMENTS
                            Colorado Court of Appeals
                                  May 31, 2018
_______________        __________________________       __________   _______________

2018COA82
Court of Appeals No. 17CA1296
City and County of Denver District Court No. 16CV34390
Honorable Elizabeth A. Starrs, Judge

Anitra Arline,

Plaintiff-Appellant,

v.

American Family Mutual Insurance Company,

Defendant-Appellee.

                          JUDGMENT AFFIRMED

                                Division III
                       Opinion by JUDGE RICHMAN
                        Webb and Fox, JJ., concur
                                         -6-
                                 ANNOUNCEMENTS
                              Colorado Court of Appeals
                                    May 31, 2018
_______________          __________________________       __________   _______________

                      UNPUBLISHED OPINIONS

Court of Appeals No. 14CA1603
Jefferson County District Court No. 13CR1796
Honorable Jeffery R. Pilkington, Judge

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Ralph Kirksten Barnhardt,

Defendant-Appellant.

            JUDGMENT AFFIRMED, SENTENCE VACATED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                   Division IV
                           Opinion by JUDGE PLANK*
                       J. Jones and Richman, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)


Court of Appeals No. 14CA2104
City and County of Denver District Court No. 13CR10114
Honorable Edward D. Bronfin, Judge

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Jeanoh Baugher Barnett,

Defendant-Appellant.

                            JUDGMENT AFFIRMED

                                  Division III
                           Opinion by JUDGE WEBB
                         Richman and Fox, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)
                                         -7-
                                 ANNOUNCEMENTS
                              Colorado Court of Appeals
                                    May 31, 2018
_______________          __________________________       __________   _______________

Court of Appeals No. 14CA2478
El Paso County District Court No. 13CR4612
Honorable Thomas L. Kennedy, Judge

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Lee Edward Riddle,

Defendant-Appellant.

                            JUDGMENT AFFIRMED

                                  Division III
                         Opinion by JUDGE RICHMAN
                          Webb and Fox, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)


Court of Appeals No. 15CA1263
City and County of Denver District Court No. 13CR1908
Honorable Kenneth M. Laff, Judge

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Isaiah C. Hunter,

Defendant-Appellant.

                            JUDGMENT AFFIRMED

                                  Division II
                       Opinion by JUDGE CARPARELLI*
                          Dunn and Tow, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)
                                             -8-
                                     ANNOUNCEMENTS
                                  Colorado Court of Appeals
                                        May 31, 2018
_______________              __________________________       __________   _______________

Court of Appeals No. 15CA2141
Arapahoe County District Court No. 14JD764
Honorable Timothy L. Fasing, Judge

The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of M.A.V.,

Juvenile-Appellant.

                                JUDGMENT AFFIRMED

                                 Division IV
                         Opinion by JUDGE MILLER*
                       Hawthorne and Berger, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)


Court of Appeals No. 16CA1672
Larimer County District Court No. 12CR1634
Honorable Devin R. Odell, Judge

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Christopher Wayne Jones,

Defendant-Appellant.

                                   ORDER AFFIRMED

                                   Division IV
                        Opinion by JUDGE HAWTHORNE
                         Berger and Miller*, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)
                                          -9-
                                  ANNOUNCEMENTS
                               Colorado Court of Appeals
                                     May 31, 2018
_______________           __________________________       __________   _______________

Court of Appeals No. 16CA2117
Douglas County District Court No. 15JV221
Honorable Robert R. Lung, Judge
Honorable Natalie T. Chase, Judge

The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of J.A.J., a Child,

and Concerning A.M.,

Respondent-Appellant.

                              JUDGMENT AFFIRMED

                                   Division V
                           Opinion by JUDGE ROMÁN
                       Furman and Lichtenstein, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)


Court of Appeals No. 17CA0596
Colorado Medical Board Case No. ME 2016-0009

Colorado Medical Board,

Petitioner-Appellee,

v.

Michael Lee King, M.D., License No. DR 28090,

Respondent-Appellant.

                               APPEAL DISMISSED

                                   Division VI
                           Opinion by JUDGE FREYRE
                           Terry and Vogt*, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)
                                          -10-
                                  ANNOUNCEMENTS
                               Colorado Court of Appeals
                                     May 31, 2018
_______________           __________________________       __________   _______________

Court of Appeals No. 17CA0631
Pitkin County District Court No. 13CV30018
Honorable John F. Neiley, Judge

Colarelli Construction, Inc.,

Plaintiff-Appellant,

v.

Christine A. Quinn,

Defendant-Appellee.

                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division VI
                          Opinion by JUDGE NAVARRO
                          Terry and Freyre, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)


Court of Appeals No. 17CA1480
Mesa County District Court No. 16JV293
Honorable Valerie J. Robison, Judge

The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of Z.L. a Child,

and Concerning L.L. and J.G.,

Respondent-Appellant.

                                JUDGMENT AFFIRMED

                                  Division VII
                          Opinion by JUDGE BERGER
                         Bernard and Freyre, JJ., concur

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)
                                         -11-
                                 ANNOUNCEMENTS
                              Colorado Court of Appeals
                                    May 31, 2018
_______________          __________________________       __________   _______________

                  PETITIONS FOR REHEARING

Court of Appeals No. 15CA1926

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Daniel Derek Rosales,

Defendant-Appellant.

                        Petition for Rehearing DENIED

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)


Court of Appeals No. 16CA0881

The People of the State of Colorado,

Plaintiff-Appellee,

v.

Edward E. Hudson,

Defendant-Appellant.

                             Opinion Modified and
                        Petition for Rehearing DENIED

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)
                                         -12-
                                 ANNOUNCEMENTS
                              Colorado Court of Appeals
                                    May 31, 2018
_______________          __________________________       __________   _______________

Court of Appeals No. 17CA0813

In re the Estate of Tanya S. Olson, a/k/a Tanya S. Noller Olson, a/k/a Tanya
Sharon Olson, f/k/a Tanya S. Noller, deceased.

Gregory Lee Olson,

Appellant,

v.

Heidi Morgan, as Personal Representative for the Estate of Tanya Sharon
Olson,

Petitioner-Appellee.

                        Petition for Rehearing DENIED

                  NOT PUBLISHED PURSUANT TO C.A.R. 35(e)


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2017.